            Case 1:19-cv-01208-SKO Document 14 Filed 04/20/20 Page 1 of 2


 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   TARA FAE ALEXANDER,                 )                 Case No. 1:19-CV-01208-SKO
                                         )
11         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 21 Days to May 11 for Plaintiff to file her Opening Brief, in accordance with the Court’s

20   Scheduling Order. This is Plaintiff's first request for an extension. It is requested due to a backlog in
21
     Plaintiff’s counsel’s workload.
22

23

24

25

26

27

28

     Alexander v. Saul                   Stipulation and Order         E.D. Cal. 1:19-cv-01208-SKO
            Case 1:19-cv-01208-SKO Document 14 Filed 04/20/20 Page 2 of 2


 1            The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2                                                  Respectfully submitted,
 3

 4
     Date: April 15, 2020                           JACQUELINE A. FORSLUND
 5                                                  Attorney at Law
 6

 7                                                  /s/Jacqueline A. Forslund
                                                    JACQUELINE A. FORSLUND
 8

 9
                                                    Attorney for Plaintiff

10

11   Date: April 15, 2020                           MCGREGOR W. SCOTT
                                                    United States Attorney
12
                                                    DEBORAH STACHEL
13                                                  Regional Chief Counsel, Region IX
                                                    Social Security Administration
14
                                                    /s/Marcelo Illarmo
15
                                                    MARCELO ILLARMO
16                                                  Special Assistant United States Attorney
                                                    *By email authorization
17
                                                    Attorney for Defendant
18

19                                                    ORDER

20            Pursuant to the parties’ above stipulation, (Doc. 13), for good cause shown, Plaintiff shall file
21
     her opening brief by no later than May 11, 2020. All other deadlines in the scheduling order are
22
     modified accordingly.
23

24

25   IT IS SO ORDERED.

26
     Dated:     April 17, 2020                                      /s/   Sheila K. Oberto              .
27                                                       UNITED STATES MAGISTRATE JUDGE
28

     Alexander v. Saul                    Stipulation and Order           E.D. Cal. 1:19-cv-01208-SKO
